Ludeling, C. J.
The plaintiff, Joseph Julien Monette, alleges that he is the sole legitimate child of Pierre Monette and Louise Boulin, and that Edward Monette, who has been appointed administrator of the succession of Pierre Monette, is not a legitimate child of Pierre Monette. He alleges that the declaration of Pierre Monette and Louise Monette, his parents, in their act of marriage, to the effect that the said Edward Monette is their son, is false, and that the legitimation of the latter, sought to be effected thereby, is of no avail and void in law j that it was the result of gross ignorance, or a device resorted to for the purpose of depriving your petitioner of his just rights, as the only child and heir at law of the said Pierre and Louise Monette. He prays to be recognized as heir and to be put in possession of the estate.
The defendant filed several peremptory exceptions to the demand, which were sustained, and the plaintiff has appealed.
It will be necessary to notice only one of the exceptions. It is this: That after having accepted the benefit and status conferred upon him by Pierre and Louise Monette, the plaintiff can not attack the act creating his own status, and under which he is asserting his rights.
He has annexed to his petition as a part thereof the act, which, with the marriage, is his title. It contains the following clause: “Devant moi curé, et les mémes témoins sous-signós, les susdits époux ont reconnu pour leurs enfants légitimes selon les lois, Julien Joseph Monette, agé de 32 ans, et Edward Monette, agó de 22 ans, les quels, aux mémes titres, auront tous les droits, priviléges d’enfants légitimes devant Dieu et l’état.” The plaintiff relies upon the marriage of his parents and this acknowledgment in the act of marriage to establish his legitimacy and his right to the estate, and yet he wishes to attack it. The very words which establish his legitimacy, establish also the status of the defendant. One can not be listened to by courts when he *27attempts to prove the falsity of an act, under which alone he asserts a right. He can not accept its benefits and repudiate its obligations. “II est de principe que les actes sont indivisibles dans leurs efféts.” Encyclopédie du Droit — verbo, acte.
See also the cases of Provost et Lallemant, c. Marie Liberté, in Palais Royal, vol. 10, p. 547, and Griffauliéres v. Griffauliéres, Palais Royal, vol. 24, p. 816.
If Joseph Julien Monette can attack the validity of the acknowledgment, so can Edward Monette, and the spectacle would be presented of adverse claimants claiming rights under the same act, and both attacking the truth of its representations. And as it is possible that each party might be able to prove that the other was not the child of both alleged parents, it might result that a suit would be prosecuted to final judgment, when neither party had a standing in court, for neither can question the act unless he be the heir of the parties to said act. If the acknowledgment be false as to one, what guarantee have we that it is not false as to the other? They are both acknowledged by the same stroke of the pen. The judgment of the lower court is correct.
It is therefore ordered and adjudged that the judgment appealed from be affirmed with costs of appeal.